                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

JOSEPH H. SCHROEDER, II,         )
                                 )
                 Plaintiff,      )
                                 )
v.                               )
                                 )                  Case No. 19-cv-01132-JWB-GEB
RISECO,                          )
                                 )
                 Defendant.      )
_________________________________)

                           ORDER DIRECTING PLAINTIFF
                         TO FILE AN AMENDED COMPLAINT

       In conjunction with the filing of this order, the undersigned granted Plaintiff’s

request to proceed in this case without prepayment of the filing fee. (Order, ECF No. 4.)

However, the authority to proceed without prepayment of fees has limitations. Under 28

U.S.C. § 1915(e)(2), sua sponte dismissal of the case is required if the court determines the

action: (1) is frivolous or malicious; (2) fails to state a claim upon which relief may be

granted; or (3) seeks relief from a defendant who is immune from suit.1 Likewise, “[i]f the

court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss

the action.”2 After careful consideration and application of these standards, the undersigned

Magistrate Judge orders Plaintiff to file an amended complaint to avoid a recommendation

of dismissal for the reasons set forth below.




1
 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).
2
 King v. Huffman, No. 10-4152-JAR, 2010 WL 5463061, at *1 (D. Kan. Dec. 29, 2010) (citing
Fed. R. Civ. P. 12(h)(3)).
                                                1
                                          Background3

       On May 21, 2019, Plaintiff filed his two-paragraph Complaint (ECF No. 1) with

this Court, along with his Motion for Leave to Proceed in forma pauperis (ECF No. 3).

Plaintiff’s motion was granted by separate order; however, the Court now reviews the

merits of his Complaint. Plaintiff’s presumed cause of action, as noted in his Civil Cover

Sheet, is under the Fair Debt Collection Act; however, as described below, this is unclear.4

       As alleged in the Complaint, Plaintiff resides in Kansas and Defendant Riseco,

which appears to be a business, is located in Texas. Plaintiff first claims he “repeatedly

advised Defendant to cease . . . calling him on his work number,” but the company did not

comply with his request. (ECF No. 1.) Further, Plaintiff alleges when he blocked the phone

number Defendant initially called from, Defendant then began calling him from a different

number. This continued until Plaintiff changed his telephone number.

       Plaintiff requests Defendant be ordered to pay the filing fee for this case for violating

“his rights under KSA.” (ECF No. 1.) Also, Plaintiff asks the Court to find Defendant in

breach of contract, and to declare said contract null and void. Finally, Plaintiff requests the

Court to order Defendant to “immediately and permanently remove any and all information

regarding this matter from any and all credit reporting agencies.” (ECF No. 1.)




3
  Unless otherwise indicated, the facts recited in this section are taken from Plaintiff’s Complaint
(ECF No. 1).
4
  See ECF No. 2.
                                                 2
                                           Discussion

         This Court reviews the sufficiency of Plaintiff’s Complaint under the same standard

as those used when considering a motion to dismiss under Fed. R. Civ. P. 12(b)(6). 5

Plaintiff “must allege sufficient facts to state a claim which is plausible—rather than merely

conceivable—on its face.”6 “Factual allegations in a complaint must be enough to raise a

right to relief above the speculative level.”7

         Because Plaintiff proceeds pro se, his pleadings must be liberally construed.8

However, he still bears the burden to allege “sufficient facts on which a recognized legal

claim could be based”9 and the Court cannot “take on the responsibility of serving as [his]

attorney in constructing arguments and searching the record.”10 Fed. R. Civ. P. 8 “demands

more than naked assertions.”11

         Under Rule 8, a Complaint must contain: “(1) a short and plain statement of the

grounds for the court’s jurisdiction . . .; (2) a short and plain statement of the claim showing

that the pleader is entitled to relief; and (3) a demand of the relief sought.”12 The Complaint

must also “give the defendant fair notice of what the plaintiff’s claim is and the grounds



5
    See Kay v. Bemis, 500 F.3d 1214, 1217-18 (10th Cir. 2007).
6
  Fisher v. Lynch, 531 F. Supp. 2d 1253, 1260 (D. Kan. Jan. 22, 2008) (citing Bell Atlantic Corp.
v. Twombly, 550 U.S. 544, 570 (2007)).
7
  Kay, 500 F.3d at 1218 (citing Twombly, 550 U.S. at 555) (internal citations omitted).
8
  Hall v. Bellmon, 935 F. 2d 1106, 1110 (10th Cir. 1991).
9
  Id.
10
   Mays v. Wyandotte County Sheriff's Dep't, 2010 WL 6032763, at *2 (10th Cir. 2011) (citing
Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir.2005)).
11
   Cohen v. Delong, 369 F. App'x 953, 957 (10th Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662
(2009)).
12
   Fed. R. Civ. P. 8(a)(1)-(3).
                                                 3
upon which it rests.”13 Moreover, the Court must be able to determine whether the

allegations, if proven, demonstrate the plaintiff is entitled to relief.14 If the Court finds any

of these requirements absent, even after affording liberal construction to Plaintiff’s

Complaint, the court “is compelled to recommend that the action be dismissed.”15

       On review of the Complaint, the undersigned finds it fails to comply with the

requirements of Rule 8. First, Plaintiff does not include any statement establishing grounds

for jurisdiction in this Court. Because “federal courts are of limited jurisdiction; they must

have a statutory basis for their jurisdiction”—either federal question or diversity

jurisdiction.16 Federal question gives “district courts . . . original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.”17 Diversity of

citizenship, is fulfilled when “the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between citizens of different States.”18

       Here, Plaintiff seems to indicate this is a contract case—which would typically be a

state court action, unless diversity jurisdiction applies. However, there is no indication the

relief Plaintiff seeks exceeds the $75,000 threshold. Plaintiff simply does not offer enough

information for the Court to determine whether it has jurisdiction over his claim.


13
   Conley v. Gibson, 355 U.S. 41, 48 (1957).
14
   Monument Builders of Greater Kansas City, Inc. v. Am. Cemetery Ass’n of Kan., 891 F.2d 1473,
1480 (10th Cir. 1989).
15
   Snider, 2015 WL 867423, at *2 (citing requirements under Rule 8), report and recommendation
adopted, No. 15-1043-JTM, 2015 WL 1442096 (D. Kan. Mar. 30, 2015).
16
   See Perry v. Cowley Cty. Cmty. Coll., No. 13-1425-JTM, 2013 WL 6804185, at *1 (D. Kan. Dec.
23, 2013) (discussing the two statutory bases for federal subject-matter jurisdiction: federal
jurisdiction under 28 U.S.C. § 1331 and diversity jurisdiction under 28 U.S.C. § 1332) (citing
Nicodemus v. Union Pac. Corp., 318 F.3d 1231, 1235 (10th Cir.2003)).
17
   See id. (citing 28 U.S.C. § 1331).
18
   See id. (citing 28 U.S.C. § 1332(a)(1)).
                                               4
       Second, although Plaintiff’s claim is short, the Court is unable to ascertain whether

Plaintiff brings a claim for breach of contract, or a violation of some statute which prevents

unwanted telemarketing calls. In the first paragraph of his Complaint, Plaintiff appears to

bring a claim for unwanted phone calls, which may be prohibited by statute.19 However,

given the lack of information presented, the Court cannot ascertain whether the phone calls

alleged would be prohibited under any specific statute. And, in his claim for relief, he cites

to the Kansas Statutes Annotated (“KSA”), seeks relief for a breach of contract, and asks

for contractual remedies.      But he provides no facts which support any contractual

relationship between the parties. Based upon the limited information provided in the

Complaint, it is entirely unclear what type of claim Plaintiff is alleging. There are simply

not enough factual allegations for the Court to assess whether he is entitled to relief.

       Third, although Plaintiff states a clear demand for relief, he seeks relief for a breach

of contract. But, as discussed, the facts in his Complaint do not support a contractual

relationship. Therefore, Plaintiff has not presented the Court with enough information to

support a finding that he is entitled to relief.

       Finally, the Complaint fails to put Defendant on notice of the claims brought against

it. As described above, the paragraph of facts provided in the Complaint simply does not

mesh with the relief sought, and Defendant could not be expected to prepare an answer.




19
  See, e.g., the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), which prohibits
certain types of unwanted telemarketing calls.
                                                   5
Although pro se pleadings are liberally construed, the Court cannot craft legal theories or

supply factual allegations for pro se plaintiff.20

          Rather than recommending dismissal, the Court will permit Plaintiff an opportunity

to amend his Complaint to comply with Rule 8. To avoid a recommendation of dismissal,

Plaintiff must include the following in an Amended Complaint: (1) explain what Defendant

did to him; (2) state when Defendant did it; (3) allege how Plaintiff was harmed by

Defendant’s actions; (4) state the specific legal right Plaintiff believes Defendant

violated.21 Furthermore, Plaintiff is encouraged to utilize and fully complete the suggested

Civil Complaint template, available electronically at:

           http://ksd.uscourts.gov/wp-content/uploads/2018/01/Civil-Complaint.pdf.

          IT IS THEREFORE ORDERED that by no later than August 2, 2019, Plaintiff

must file an amended complaint that complies with the pleading requirements of Fed. R.

Civ. P. 8 as discussed above in this order.

          This order will be mailed to Plaintiff by certified mail.

          IT IS SO ORDERED.

          Dated this 15th day of July, 2019 at Wichita, Kansas.


                                              s/ Gwynne E. Birzer
                                              GWYNNE E. BIRZER
                                              United States Magistrate Judge




20
     Abdelsamed v. United States, 13 F.App’x 883, 884 (10th Cir. 2001).
21
     Mann v. Boatright, 477 F.3d 1140, 1163 (10th Cir. 2007)
                                                 6
